Citation Nr: 0736617	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-31 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to March 
1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran's principal disabilities include 
arteriosclerotic heart disease, hypertension, 
gastroesophageal reflux disease (GERD) with constipation, and 
degenerative joint disease (DJD) of the left hip and lumbar 
spine.  

2.  The veteran is not blind or nearly blind and does not 
reside in a nursing home; however, the competent medical 
evidence indicates he cannot walk around unassisted, dress or 
undress himself unassisted, attend to the needs of nature 
unassisted, wash himself unassisted or protect himself 
against the everyday hazards of life.


CONCLUSION OF LAW

The criteria are met for SMP based on the need for regular 
aid and attendance.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) revised VA's duties 
to notify and assist claimants.  The VCAA is codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and the 
implementing VA regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA provisions require VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits, including apprising him of his and VA's 
respective responsibilities in obtaining the supporting 
evidence.  See also Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
VA also must apprise him of all elements of his claim, 
including the disability rating and effective date elements.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  And to the extent possible, content-complying VCAA 
notice should be provided prior to initially adjudicating the 
claim.  If, for whatever reason, this did not occur, then 
there is a question of whether this is prejudicial error; 
the presumption is that it is, with VA having the burden of 
showing it is not.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).  The Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See, too, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



In this case at hand, the Board is granting the veteran's 
claim for SMP based on his need for regular aid and 
attendance.  Therefore, the Board need not discuss whether 
there has been compliance with the notice and duty to assist 
provisions of the VCAA because even if there has not been, 
this is inconsequential and, therefore, at most harmless 
error.

Analysis

The veteran has had a permanent and total disability rating 
for pension purposes effectively since October 1984.  His 
current claim is for additional, i.e., "special" monthly 
pension benefits based on his purported need for regular aid 
and attendance or because he is housebound.

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), 
(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).



"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  Id.

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and in addition has either 
additional disability or disabilities independently ratable 
at 60 percent or more or is permanently housebound by reason 
of a disability or disabilities.  38 U.S.C.A. § 1521(e); 
38 C.F.R. § 3.351(d).  A veteran is "permanently 
housebound" when he is substantially confined to his house 
(ward or clinical areas, if institutionalized) or immediate 
premises due to permanent disability or disabilities.  
38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  In addition, 
38 U.S.C.A. § 1513(a) prescribes that veterans 65 years of 
age and older who meet the initial service requirements may 
be entitled to pension at the rates prescribed under section 
1521 (to include, for instance, at the housebound rate) under 
conditions other than the permanent and total disability 
requirement.  The Court has since clarified in Hartness v. 
Nicholson, 20 Vet. App. 216 (2006) that the application of 
section 1513(a) for a veteran 65 years of age and older 
permits the exclusion of the permanent and total disability 
requirement in determining entitlement to pension.  This is 
the situation in this case at hand, section 1513(a) applies, 
so it is not required the veteran be permanently and totally 
disabled to obtain pension benefits.  He already has a 
pension, though, as mentioned, and indeed has for many years 
now, and it is uncertain whether this limited exception also 
applies to claims for "special" monthly pension.  
In any event, there is sufficient evidence showing he needs 
the regular aid and attendance of another person to make this 
a moot point, anyway, as he qualifies regardless.

Review of the claims folder reveals the veteran currently has 
the following nonservice-connected disabilities:  
arteriosclerotic heart disease, rated as 60 percent 
disabling, and hypertension, GERD with constipation, and DJD 
of the left hip and lumbar spine, each rated as 10 percent 
disabling.  The combined rating is 70 percent.  See 38 C.F.R. 
§ 4.25.

VA outpatient treatment records include a June 2002 report 
noting that, prior to the visit, the veteran was able to 
perform most activities by himself; however, at the time of 
examination, he was more limited in the activities of daily 
living than ever.  These records include an August 2004 
social work note indicating he had fallen three times during 
the past year and needed assistance showering, getting 
dressed, with meal preparation, and minor chores.  Similarly, 
a September 2004 social work note reflects that, during a 
home maker program visit evaluation, he was dependent in 
three or more instrumental activities of daily living (IADL).  
The social worker noted that, besides his hip problem, the 
veteran had only 25 percent heart function which limited him 
a great deal in his mobility as he experienced shortness of 
breath.  

A June 2003 report of a VA heart examination notes that a 
graded stress test was not performed because of the veteran's 
inability to move his hip due to severe DJD.  The diagnoses 
included arterial hypertension, uncontrolled with chronic 
renal insufficiency.  

A June 2003 aid and attendance or housebound examination 
report reflects that, in order to reach the bathroom, the 
veteran must hold himself to the walls or to the nearby 
furniture or else be taken to the bathroom by his wife in his 
wheelchair.  It is also noted that he is shaved twice per 
week by a barber who comes to his home for this purpose 
because the veteran is unable to shave himself due to 
nervousness with tremors of the hands.  It is further noted 
that, with assistance from his wife, he bathes everyday while 
sitting in his wheelchair.  More specifically, he requires 
assistance to lather the lower parts of his body with soap, 
to dry himself after showering, and to dress himself.  The 
examination report further indicates he is bedridden almost 
all of the time, that he walks with marked difficulty holding 
himself to the walls or nearby furniture, that he is able to 
eat and attend to the needs of nature by himself - but that 
he requires assistance to shave and dress.  He is only taken 
away from his home for medical appointments.  

A November 2004 report of aid and attendance or housebound 
examination reflects that the veteran requires assistance for 
bathing, shaving, and dressing and that he is wheelchair 
bound due to fracturing his left hip.  This examination 
report also indicates he is unable to walk without the 
assistance of another person and that he is unable to leave 
his home or immediate premises alone.  

A medical statement for consideration of aid and attendance, 
received in December 2004, corroborates the findings from 
those June 2003 and November 2004 aid and attendance or 
housebound examinations.  In addition, this statement 
reflects that the veteran requires nursing home care; 
however, there is no explanation for this finding or other 
evidence of record, including written communications by him 
and on his behalf, suggesting he is a patient in a nursing 
home on account of mental or physical incapacity.  

Upon consideration of these medical reports, the Board finds 
that the evidence as a whole supports the veteran's SMP claim 
based on his need for regular aid and attendance.  
Specifically, this evidence confirms he cannot perform many 
of life's daily functions unassisted - such as bathing 
himself, dressing, walking, and responding to the needs of 
nature.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) 
(There was a plausible basis in the record supporting the 
Board's conclusion that the more recent medical opinions were 
of greater probative value).  The type of limitations 
mentioned are intrinsic to his very survival and satisfy the 
aid and attendance criteria set forth in 38 C.F.R. 
§ 3.352(a), as they show that, at the very least, he is so 
helpless as to be in need of regular aid and attendance of 
another person, if not in constant need.  See 38 C.F.R. 
§ 3.352(a).

Because the Board has determined the veteran is entitled to 
SMP based on his need for regular aid and attendance, the 
Board need not determine whether he housebound since payments 
at the aid and attendance rate exceed those at the housebound 
rate.  So he is receiving the greater benefit of the two.


ORDER

The claim for SMP based on the need for regular aid and 
attendance is granted, subject to the laws and regulations 
governing the disbursement of VA benefits.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


